Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-12-00745-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

    GREATER SAN ANTONIO BUILDERS ASSOCIATION and Indian Springs, Ltd.,
                             Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CI-11580
                   Honorable David A. Berchelmann, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees, Greater San Antonio Builders Association and
Indian Springs Ltd., recover their costs of this appeal from appellant, City of San Antonio.

       SIGNED May 22, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice